Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  February 4, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice
  Rehearing No. 605
                                                                                          Stephen J. Markman
                                                                                              Mary Beth Kelly
  147794(114)                                                                                  Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein,
  DANIEL ADAIR et al.,                                                                                   Justices
           Plaintiff-Appellees,
                                                              SC: 147794
  v                                                           COA: 302142

  STATE OF MICHIGAN, MICHIGAN
  DEPARTMENT OF EDUCATION, BUDGET
  DIRECTOR FOR THE STATE OF MICHIGAN,
  TREASURER FOR THE STATE OF MICHIGAN,
  and SUPERINTENDENT OF PUBLIC
  INSTRUCTION FOR THE STATE OF
  MICHIGAN,
             Defendants-Appellants.
  ________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.


        BERNSTEIN, J., not participating.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 4, 2015